     Case 6:20-cv-02294 Document 1 Filed 12/16/20 Page 1 of 9 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

JEANNE BATES,

       Plaintiff,

v.                                       CASE NO.:

DISCOVERY AVIATION, INC.
a Foreign for Profit Corporation,
and
MAGOMED MAGOMEDOV,
Individually,

     Defendants.
___________________________/

                                  COMPLAINT

       Plaintiff, Jeanne Bates, by and through undersigned counsel, sues

Defendants, DISCOVERY AVIATION, INC., and MAGOMED MAGOMEDOV,

and alleges as follows:

                            Jurisdiction and Venue

       1.     This is an action for damages by Plaintiff against her former

employer for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et,

seq. (FLSA); violation of the Florida Minimum Wage Act, Fla. Stat. §448.1110

(FMWA) and the Florida Constitution, Fla. Const. Art. X §24(c); a breach of

contract claim and an unjust enrichment claim.
   Case 6:20-cv-02294 Document 1 Filed 12/16/20 Page 2 of 9 PageID 2




       2.     This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to

28 U.S.C. 1331 and 29 U.S.C. § 216, and supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S. C. §1367.

       3.     Venue is proper in the Middle District of Florida because the events

giving rise to the instant action occurred in Brevard County, Florida. At all times

material to the instant action, Defendants conducted substantial, continuous, and

systematic commercial activities in Brevard County, Florida.

                                     PARTIES

       4.     Plaintiff, Jeanne Bates is an individual who resides in Brevard

County, Florida, and at all times material herein has resided in Brevard County,

Florida.

       5.     Defendant, Discovery Aviation, Inc. is a foreign for profit

corporation, and at all times material herein was registered and authorized to do

business in the State of Florida.

       6.     Defendant, Magomed Magomedov is a foreign person transacting

business in Brevard County, Florida, at all times material herein.

       7.     At all times relevant to the allegations contained herein, Plaintiff

was employed by Defendants as a Senior Mechanical Designer, in Brevard

County, Florida.

       8.     Plaintiff was an employee of the Defendants as defined by 29

U.S.C. 203(e), which is incorporated in the FMWA and the Fla. Const. Art. X

§24.


                                          2
    Case 6:20-cv-02294 Document 1 Filed 12/16/20 Page 3 of 9 PageID 3




                              STATEMENT OF CLAIM

       9.     Plaintiff, Jeanne Bates, worked as a Senior Mechanic Designer for

Defendants from approximately August 2018, until February 21, 2020, in

Melbourne, Florida.

       10.    At all times during her employment with Defendants, Plaintiff

performed all duties assigned in a professionally competent manner, faithfully

followed all instructions given by supervisors, and abided by all the rules and

regulations of Defendants.

       11.    Plaintiff has suffered damage to her financial welfare by reason of

Defendants’ unlawful and willful

actions against Plaintiff.

       12.    All conditions precedent have been met prior to filing this action.

                                 COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT
                        MINIMUM WAGE PROVISION

       13.    Plaintiff alleges a claim for unpaid minimum wages against

Defendants, Discovery Aviation, Inc., and Magomed Magomedov for damages.

       14.    Plaintiff realleges and incorporates paragraphs 2 through 12 of this

Complaint as if set forth in full herein.

       15.    This action is brought pursuant to the Fair Labor Standards Act of

1938, as amended (29 USC § 201 et. seq.), hereinafter “FLSA”, to recover

unpaid minimum wages, and an additional equal amount as liquidated damages,

and reasonable attorney’s fees and costs.


                                            3
   Case 6:20-cv-02294 Document 1 Filed 12/16/20 Page 4 of 9 PageID 4




          16.   At all times material herein, Plaintiff was engaged in commerce or

in the production of goods for commerce per 29 U.S. C. §207(a).

          17.   At all times material herein, Defendant, Discovery Aviation, Inc.

was engaged in interstate commerce per 29 U.S.C. §203(s) because it had

employees who engaged in the manufacturing, production and sales of aircrafts,

which travelled in interstate commerce and sold aircrafts to customers in other

states.

          18.   At all times material herein, Defendant, Discovery Aviation, Inc. had

an annual gross dollar volume of sales made or business done of not less than

five hundred thousand dollars per 29 U.S.C. §203(s).

          19.   Defendant, Magomed Magomedov, at all times material, was an

owner/manager/operator of Defendant, Discovery Aviation, Inc. and Defendant,

Magomed Magomedov, at all times material, was acting directly or indirectly in

the interest of Defendant, Discovery Aviation, Inc. in relating to Plaintiffs'

employment and was substantially in control of the terms and conditions of the

employees’ work, and is therefore considered a statutory employer under 29

U.S.C. §203(d).

          20.   During the period from approximately August 2018, until February

21, 2020, Defendants willfully employed Plaintiff, Jeanne Bates, in the aforesaid

enterprise and at times failed to compensate her the federal minimum wage for

each hour of work contrary to the requirements of Section 6 of the FLSA (29

USC § 206).


                                           4
   Case 6:20-cv-02294 Document 1 Filed 12/16/20 Page 5 of 9 PageID 5




        21.    The Defendants were aware of the amount of time Plaintiff worked

and Defendants willfully refused to properly compensate Plaintiff for all of the

hours that Plaintiff worked for Defendants at the required federal minimum wage.

        22.    Defendants are liable to Plaintiffs for liquidated damages in an

amount equal to Plaintiff’s unpaid minimum wages, for a willful violation of the

FLSA.

        23.    Plaintiff has retained the undersigned attorney and is obligated to

pay her attorney a reasonable fee for services.

        24.    This is an action for unpaid wages and Plaintiff is entitled to her

attorney’s fees pursuant to the Fair Labor Standards Act.

           WHEREFORE, Plaintiff demands Judgment against Defendants as

follows:

        A.     Compensation for lost wages, benefits, and other remuneration and

an additional equal amount as liquidated damages.

        B      Prejudgment interest in the event liquidated damages are not

        awarded.

        C.     An award of reasonable attorney's fees and all costs

        incurred herein.

        D.     Such other and further relief as the Court deems proper.




                                          5
   Case 6:20-cv-02294 Document 1 Filed 12/16/20 Page 6 of 9 PageID 6




                                 COUNT II
                    VIOLATION OF FLORIDA CONSTITUTION
                         MINIMUM WAGE PROVISION

       25.    Plaintiff alleges a claim for unpaid minimum wages against

Defendants, Discovery Aviation, Inc. and Magomed Magomedov, for damages.

       26.    Plaintiff realleges and incorporates herein the allegations contained

in paragraphs 2 through 12.

       27.    Defendant, Magomed Magomedov, at all times material, was an

owner/manager/operator of Defendant, Discovery Aviation, Inc. and Defendant,

Magomed Magomedov, at all times material, was acting directly or indirectly in

the interest of Defendant, Discovery Aviation, Inc. in relating to Plaintiff's

employment and was substantially in control of the terms and conditions of the

employees’ work, and is therefore considered a statutory employer under Florida

Statue § 448.109 and 29 U.S.C. §203(d).

       28.    The Defendants willfully violated Article X, Section 24 of the

Constitution of the State of Florida by failing to compensate the Plaintiff at a rate

not less than the state minimum wage.

       29.     During the period from approximately August 2018, until February

21, 2020, Defendants willfully employed Plaintiff, Jeanne Bates and failed to pay

her the Florida minimum wage for each hour of work.

       30.    The Defendants were aware that Plaintiff worked more hours than

she was compensated for and Defendants willfully refused to properly




                                           6
   Case 6:20-cv-02294 Document 1 Filed 12/16/20 Page 7 of 9 PageID 7




compensate Plaintiff the minimum wage for all of the hours that Plaintiff worked

for Defendants.

       31.   Plaintiff has complied with all conditions precedent prior to bringing

this action and gave notice to Defendants of their claims pursuant to Florida

Statutes § 448.109 and § 448.110.

       32.   Defendants are liable to Plaintiffs for liquidated damages in an

amount equal to Plaintiffs’ unpaid minimum wages pursuant to Florida Statute

448.110.

       33.   Plaintiff is entitled to her attorney fees pursuant to § 448.110

Florida Statutes.

       WHEREFORE, Plaintiff demands Judgment against Defendants as

follows:

       A.    Compensation for lost wages, benefits, and other remuneration and

       an additional equal amount as liquidated damages.

       B.    Prejudgment interest in the event liquidated damages are not

       awarded.

       C.    An award of reasonable attorney's fees and all costs

       incurred herein.

       D.    Such other and further relief as the Court deems proper.

                                COUNT III
                           BREACH OF CONTRACT

       34.   Plaintiff alleges a claim for breach of contract against Defendant,

Discovery Aviation, Inc., for damages.
                                         7
    Case 6:20-cv-02294 Document 1 Filed 12/16/20 Page 8 of 9 PageID 8




       35.    Plaintiff realleges and incorporates Paragraphs 2 through 12 of this

Complaint as if set forth in full herein.

       36.    Plaintiff was informed when she was hired by Defendant that she

would receive a salary for the work performed and Plaintiff agreed to salary.

       37.    Defendant did not pay Plaintiff the salary that was agreed upon by

the parties for the portions of time that Plaintiff worked for Defendant.

       38.    Despite a demand being made upon Defendant, Defendant has

refused to pay Plaintiff her unpaid salary.

       39.    Plaintiff has retained the undersigned attorney and is obligated to

pay her attorney a reasonable fee for services.

       40.    This is an action for unpaid wages and Plaintiff is entitled to her

attorney’s fees pursuant to § 448.08 Florida Statutes.

       WHEREFORE, Plaintiff prays for judgment against Defendant for breach

of contract for her unpaid wages with interest and all other damages to which

she may be entitled, together with her attorney’s fees and costs of this action.

                                    COUNT IV
                               UNJUST ENRICHMENT

       41.    In the alternative, to Plaintiff’s Breach of Contract claim against

Defendant, Discovery Aviation, Inc., Plaintiff alleges an Unjust Enrichment claim

against Discovery Aviation, Inc., for damages.

       42.    Plaintiff realleges and incorporates herein paragraphs 2 through

12, 36 through 40 of this Complaint as if set forth in full herein.



                                            8
    Case 6:20-cv-02294 Document 1 Filed 12/16/20 Page 9 of 9 PageID 9




       43.     Plaintiff performed the duties of Senior Mechanical Designer for

Defendant, thereby conferring a benefit upon the Defendant.

       44.     The Defendant employed Plaintiff to perform the duties of Senior

Mechanical Designer and knowingly and voluntarily accepted the benefits of

Plaintiff’s services.

       45.     It would be inequitable for the Defendant to retain the benefit of the

financial and individual performance of Plaintiff without paying for the full amount

of Plaintiff’s services.

       WHEREFORE, Plaintiff demands judgment for damages against

Defendant, for her unpaid wages with interest and all other damages to which

she may be entitled, together with her attorney’s fees and costs of this action.

                            DEMAND FOR JURY TRIAL

       Plaintiffs demand a jury trial on all issues herein triable by jury.

DATED this 16th day of December, 2020.

                                           /s/Adrienne E. Trent______
                                           Adrienne E. Trent, Esquire
                                           Florida Bar No. 0060119
                                           Attorney for Plaintiff
                                           Adrienne E. Trent, P.A.
                                           836 Executive Lane, Suite 120
                                           Rockledge, Florida 32955
                                           Phone: (321) 610-2123
                                           Direct: (321) 610-2122
                                           Fax: (866) 806-3627
                                           attorneytrent@cfl.rr.com




                                           9
